Citation Nr: 0416557	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-11 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from May 1940 to May 1946.  
The veteran died in May 2000.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The veteran submitted a claim for an increased rating for his 
service-connected disabilities in February 1996.  A July 1996 
rating action confirmed the 70 percent disability rating.  
The veteran presented a timely notice of disagreement and 
perfected his appeal in December 1996.  The Board remanded 
the matter in July 1998 for additional development.  During 
to the pendency of his appeal, the veteran presented a claim 
in February 2000 for individual unemployability.  By means of 
a March 2000 rating action the veteran was granted 
entitlement to individual unemployability.  The veteran 
responded to the grant by submitting a March 2000 statement 
that "I am satisfied with your decision on my appeal with 
respect to all issues.  Please withdraw my appeal."


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran died in May 2000.  The death certificate 
lists the cause of death as respiratory arrest, no airway due 
to pulmonary embolism due to femoral fracture and listed 
other significant conditions as urinary tract infect (UTI) 
and chronic lung disease.

3.  At that time of his death, the veteran was service 
connected for paralysis right radial nerve with considerable 
muscle loss; limitation of motion right arm; shell fragment 
wounds right shoulder; limitation of motion right elbow; and 
perforated shell fragment wounds right hip.  

4.  There is no competent evidence of record establishing a 
relationship between the cause of the veteran's death and his 
period of active duty service or any service-connected 
disability.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312, 3.156, 
3.159 (West 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a September 2001 RO decision and a March 
2002 statement of the case the RO provided the appellant with 
the applicable laws and regulations and gave notice as to the 
evidence needed to substantiate her claims.  Additionally, 
the RO sent the appellant a letter in August 2001, explaining 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of VA and the 
appellant to identify and/or secure evidence, listed the 
evidence and asked the appellant to submit and authorize the 
release of additional evidence.  Furthermore, the September 
2001 RO decision and the March 2002 statement of the case 
included the text of the relevant VCAA regulations 
implementing the statute.  Accordingly, the Board finds that 
the appellant has been afforded all notice required by 
statute.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With respect to the duty to assist, the RO has obtained all 
available service records as well VA treatment records, 
scheduled a hearing, and requested a review of the record.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  There is 
no other indication from the claims folder or allegation from 
the appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met. 38 
U.S.C.A.  § 5103A.  

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  As she has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2003); see 38 
U.S.C.A. Chapter 11.  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
The disability may be either the principal or a contributory 
cause of death.  38 C.F.R.     § 3.312(a).  A disability is 
the principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R.         § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran died in May 2000.  The death certificate lists 
the cause of death as respiratory arrest, no airway due to 
pulmonary embolism due to femoral fracture and listed other 
significant conditions as urinary tract infect (UTI) and 
chronic lung disease. At that time of his death, the veteran 
was service connected for paralysis right radial nerve with 
considerable muscle loss; limitation of motion right arm; 
shell fragment wounds right shoulder; limitation of motion 
right elbow; and perforates shell fragment wounds right hip.  
The appellant contends that the residuals from the shell 
fragment wounds "directly cause the weakness in his leg to 
progress severely which caused him to fall which caused his 
death."

When the veteran originally presented his claim for service 
connection for residuals from shell fragment wounds, he was 
scheduled for a special orthopedic examination in April 1948.  
Objective findings included a depressed, flat scar across the 
middle of the outer aspect of the right thigh; considerable 
loss of muscle substance of the lateral group; and another 
scar, just posterior, slightly depressed, but with no 
appreciable loss of muscle substance.  Both scars showed 
evidence of severe and prolonged secondary infection.  The 
examiner assessed that this results in weakness and binding 
of the lateral thigh group, causing muscular incoordination 
and fatigue pain on prolonged walking.  The examiner's 
diagnosis was "scars of right thigh, residuals of SFW."

However, in order to maintain the disability ratings current, 
the veteran was scheduled for an additional examination in 
April 1949.  The examiner found some atrophy in the right 
lower extremity. The scar on the anterior lateral surface of 
the right thigh below the hip was well healed, but bound down 
and slightly tender.  The other scar, on the posterior 
lateral surface of the thigh, was also well healed and 
slightly bound down.  Nonetheless, the Board notes "all 
movements of the right lower extremity can be carried out 
thru normal range without pain or discomfort.  Sensation is 
normal throughout the extremity and reflexes are present and 
equal on the two sides."  Additionally, x-ray views showed 
no bone or soft tissue pathology.

When the veteran submitted his February 1996 claim for 
increased ratings for residuals of shell fragment wounds to 
right arm and hip, he submitted relevant VA treatment 
records.  These records include entries regarding impairments 
in the veteran's gate and balance.  However, none of these 
records attribute the veteran's walking difficulties to his 
service connected conditions.  December 1995 treatment 
records show walking was impaired, decreased vision and 
increased tremors; however, the veteran was assessed with 
advancing Parkinson's.  Additionally, January 1996 records 
record that the veteran was experiencing major difficulties 
with gait and hand tremors.  A July 1996 rating action upheld 
the May 1948 and July 1949 disability ratings.  

The veteran presented a timely notice of disagreement with 
the July 1996 rating action and was scheduled for a September 
1996 VA examination.  Subjective complaints comprised of some 
discomfort in the hip joint and some limitation in range of 
motion of the joint.  Objective findings were right hip 
flexion to 90 degrees and left hip flexion to 95 degrees.  
Patrick's test was positive on the right.  He was unable to 
squat to full range and walked with a limping gait.  The 
Board notes that the examiner did not relate these 
difficulties to any of the veteran's service connected 
conditions.

During the pendency of his appeal, the veteran was scheduled 
for an additional examination in September 1999.  Objective 
findings included a moderate amount of degenerative joint 
disease in the right hip.  Range of motion studies included, 
flexion to 110 degrees, extension to 10 degrees, adduction to 
25 degrees and abduction to 30 degrees.  External rotation 
was to 40 degrees and internal rotation was to 20 degrees.  
The veteran could dorsiflex and plantar flex his foot against 
resistance but did walk with an antalgic gait.  The 
examiner's impression was "the patient has a minimal amount 
of degenerative joint disease of his right hip and there is 
no correlation between the shrapnel injury sustained during 
service to the anterior thigh and pathology noted on his 
right hip exam."  There was no indication of painful motion 
or weakness.

The Board notes that the medical evidence of record does not 
relate the veteran's issues with walking to his service 
connected residuals from shell fragment wounds.  November 
1998 treatment records from Dr. Chiulli, regarding his 
treatment for COPD, assert that his walking and balance were 
not good.  April 1998 Progress Notes from Dr. Cisco record 
that the veteran had "severely dilated varicosity on the 
anterior aspect of the R. leg.  This is the anterior aspect 
of the R. Ankle.  Exam of the L. leg reveals severe tyloma 
formation submet 1, 3 and 5.  Tight tendo-Achilles is noted 
bilaterally w/L. greater than R." Additionally, the veteran 
also had undergone an amputation of the left great and 2nd 
toe.

In April 2000, the veteran reported to the emergency room 
with complaints of severe pain in the right hip area.   While 
bending over the veteran had lost his balance and landed on 
his right hip.  The veteran was unable to stand on, bear 
weight on or move the right hip.  X-rays revealed a right 
femoral neck fracture.  The veteran was transferred to the VA 
for treatment for a hip fracture.  In May 2000, while 
hospitalized at the VA, the veteran sustained a fat embolism 
and expired.  

The September 2000 VA hospital reports reveals that the fat 
embolism caused respiratory failure, which required 
intubation.  After he was extubated he developed nosocomial 
pneumonia and had difficulty with secretions.  The veteran 
had a significant amount of bleeding from traumatic NG tube 
placement and had difficulty coughing up the blood.  
Eventually, the veteran required a tracheostomy tube.  
Notwithstanding, the veteran eventually experienced 
respiratory arrest and expired.  The hospital was unsure of 
the underlying causes, but asserted "it may have been that 
the patient had removed his tracheostomy tube and was unable 
to handle his own secretions.  He had no other reason for 
acute respiratory arrest other than probable mucous plugging 
and difficulty handling secretions."  The VA treatment 
records make no mention of a correlation between the 
veteran's death and his service-connected residuals from 
shell fragment wounds.

The appellant's contention is that the shell fragments in the 
right hip directly caused the weakness in his leg, which 
caused him to fall, which led to his death.  At her September 
2003 hearing, the appellant reiterated that the fall was due 
to weakness of the right hip, which was a direct result from 
World War II injuries.  The appellant described that the 
veteran lost his balance, his leg gave way and he fell. 
Additionally, the veteran could not support himself with his 
right arm because that had also been crippled during service.  
In conclusion, the appellant's representative held that the 
service connected shell fragment wounds were contributing 
factors to the cause of the veteran's death.

In support of her claim for service connection for cause of 
the veteran's death the appellant has submitted a June 2000 
statement from VA staff physician Dr. Mazurek.  Dr. Mazurek 
asserted that the veteran's death "was the direct result of 
the accidental fall that broke his hip.  The fat emboli and 
pneumonia that occurred subsequently, were complications of 
the fracture.  Unfortunately, these complications are not 
uncommon, especially in someone of [redacted] age."  The Board 
notes that Dr. Mazurek does not relate the fall to any 
weakness of the hip or to any of the veteran's service 
connected conditions.  The Board acknowledges that the 
veteran's cause of death is associated with the fall that 
broke his right hip.  However, there is no medical evidence 
of record associating the fall with any service-connected 
condition.  Moreover, the medical evidence of record does not 
support the contention that the veteran's service connected 
residuals of shell fragment wounds contributed to any 
condition other than scarring of the hip.   Finally, the 
Board notes that there is medical evidence asserting that the 
veteran's gait and balance was restricted by non-service 
connected conditions. 

However, in light of the appellant's assertions, the claims 
folder was made available for a January 2001 medical 
evaluation as to whether the shell fragment wounds the 
veteran sustained in World War II led to weakness of the 
right hip, which resulted in a fall, which broke his right 
hip.  The VA examiner found that "the veteran, at the time 
of his death, had many other serious medical problems 
including diabetes mellitus, hypertension, atherosclerotic 
heart disease with atrial fibrillation, congestive heart 
failure, and a transitional cell carcinoma of the urinary 
bladder. . . Moreover, he was 81 years old at the time of his 
demise.  It is the opinion of this examiner that the cause of 
death of this veteran was multifunctional and not solely due 
to the fractured right hip.  The fall, in its turn, was a 
consequence of generalized weakness from the aging process. . 
."

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his service connected 
disabilities.  The appellant's personal opinions, offered 
without the benefit of medical training or expertise, is not 
competent evidence required to determine an etiologic 
relationship between the cause of the veteran's death and 
service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  

In conclusion, the Board finds that the evidence for and 
against the appellant's claim is not so evenly balanced as to 
require resolution of doubt in her favor.  38 U.S.C.A. § 
5107(b).  There is simply no competent evidence linking the 
cause of the veteran's death to any service-connected 
disability or to his period of active duty service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107(b); 38 
C.F.R. §§ 3.5, 3.102, 3.303, 3.312.


ORDER

Service connection for cause of the veteran's death is 
denied.




	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



